Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2019

                                   No. 04-19-00077-CV

                        Maria Jilma URIBE and Jose Carlos Uribe,
                                      Appellants

                                             v.

 CARRINGTON MORTGAGE SERVICES, LLC, Servicer and Attorney-in-Fact for Wells
  Fargo Bank, N.A., as Trustee, for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset
   Backed Pass Through Certificates, as Assignee and Successor to New Century Mortgage
                                         Corporation,
                                          Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-18492
                         Honorable Renée Yanta, Judge Presiding


                                      ORDER
       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees’ brief is due on or before December 27, 2019. No Further Extensions absent
extraordinary circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court